             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      PINE BLUFF DIVISION

WALLACE T. ROBINSON
ADC #169328                                              PLAINTIFF

v.                      No. 5:19-cv-10-DPM

WILLIAM STRAUGHN, Warden, Cummins
Unit; SHIRLEY WILSON LUBIN, Nurse,
Cummins Unit; TREELECIA MERRILL,
Nurse, Cummins Unit; and KENNETH
STARKS, Captain, Cummins Unit                        DEFENDANTS

                              ORDER
      On de nova review, the Court adopts both recommendations, NQ 87
& NQ 88, and overrules Robinson's objections, NQ 89.     FED.   R. CIV.
P. 72(b)(3). Robinson now argues that he wasn't required to appeal
grievance CU-18-441 at all because it was found to be with merit. But
the ADC' s grievance policy provides for an appeal if an inmate is not
satisfied;   and Robinson wanted further relief.     NQ 76-2 at 2-3.
Complete exhaustion was therefore required "regardless of the relief
offered through administrative procedures."        Booth v. Churner,
532 U.S. 731, 736-41 (2001); Muhammad v. Mayfield, No. 18-2396, slip
op. at 8-10 (8th Cir. 13 August 2019).    Magistrate Judge Volpe is
exactly right: This is a harsh result required by precedent. Motions
for summary judgment, NQ 70 & NQ 75, granted. Robinson's remaining
claims will be dismissed without prejudice for failure to exhaust.
Motion for status update, NQ 90, denied as moot.
     So Ordered.

                                              {/._
                                D .P. Marshall Jr.
                                United States District Judge




                                 -2-
